               Case 3:04-cr-00523-JAJ-SBJ Document 227 Filed 08/02/21 Page 1 of 3


PROB 12D
(SDIA 05/15)

                                   UNITED STATES DISTRICT COURT
                                                         FOR THE
                                      SOUTHERN DISTRICT OF IOWA
                                        Request for Summons and
                           Modification of the Conditions or Term of Supervision


Name of Offender: Anthony Edward Sullivan                                                     Case Number: 3:04-cr-00523

Name of Sentencing Judicial Officer: John A. Jarvey, Chief U.S. District Judge

Date of Original Sentence: July 25, 2005

Original Offense: 21 U.S.C. §§ 841 – Possession of Crack Cocaine with Intent to Deliver

                   21 U.S.C. §§ 841 – Carrying a Firearm During and in Relation to a Drug Trafficking Crime

                   21 U.S.C. §§ 841 – Felon in Possession of a Firearm

Original Sentence: 200 months imprisonment; 72 months supervised release

Date Original Supervision Commenced: December 4, 2017

Date Current Supervision Commenced: November 30, 2020

Prior Modification(s)/Revocation(s): February 26, 2018 – 24-hour Intermittent Jail Sentence
                                     June 29, 2018 – Supervised release revoked; 8 months imprisonment; 72 months
                                     supervised release
                                     May 3, 2019 - 120 days residential reentry center placement
                                     January 13, 2020 – 48-hour Intermittent Jail Sentence
                                     August 14, 2020 – Supervised release revoked; 4 months imprisonment; 42 months
                                     supervised release
                                     May 27, 2021 – 120 days residential reentry center placement


                                              PETITIONING THE COURT

   The probation officer requests that a summons be issued and hearing held to modify the conditions of supervision as
follows:

You must perform 40 hours of unpaid community service at a non-profit agency as directed and monitored by
the U.S. Probation Officer.

                                            NONCOMPLIANCE SUMMARY

The offender has not complied with the following conditions of supervision:

Violation                           Nature of Noncompliance

1. Failure to Abide by Residential On July 16, 2021, the offender received a reprimand from his employer for being late to
   Reentry Center (RRC) Program work, which stated if the offender was late again, he will be terminated immediately. This
   Rules – Failure to              reprimand is in violation of RRC employment rules.
   Secure/Maintain Employment
            Case 3:04-cr-00523-JAJ-SBJ Document 227 Filed 08/02/21 Page 2 of 3
 U.S. v. Anthony Edward Sullivan (3:04-cr-00523)    Request for Summons & Modification of the Conditions or Term of Supervision



2. Failure to Abide by RRC Rules     On July 22, 2021 at 3:00pm, the offender was terminated from his employment for
   – Failure to Secure/Maintain      excessive smoke breaks, failing to complete job duties, and specifically for being 1 hour
   Employment                        and 25 minutes late for his scheduled morning shift.


3. Failure to Abide by RRC Rules     After the offender was terminated from his employer on July 22, 2021, he returned to the
   – Out of Place of Assignment      RRC and left again without permission, stating he was reporting for work. His
                                     whereabouts where unknown for 4 hours and 31 minutes.

4. Failure to Abide by RRC Rules     After the offender was terminated from his employment on July 22, 2021, he walked into
   – Violation of a Condition of     the RRC and walked back out refusing a breathalyzer test.
   Leave or Furlough

5. Failure to Abide by RRC Rules     On July 22, 2021, the offender left the RRC stating he was leaving for work at 3:35pm, at
   – False Statements                which point he had already been terminated.

6. Failure to Abide by RRC Rules     On July 28, 2021, RRC staff were conducting random bathroom checks. During a
   – Unauthorized                    bathroom check, staff smelled smoke upon entering. The offender was the sole occupant,
   Possession/Exchange               and it was discovered the offender was in possession of a cigarette and lighter.

7. Failure to Abide by RRC Rules     During the bathroom checks on July 28, 2021, RRC staff asked the offender if he was
   – False Statements                smoking in the bathroom in the above incident, and the offender reported he was not.


8. Use of a Controlled Substance     On July 19, 2021, the offender initially tested positive for marijuana on a drug test. On
   – Marijuana                       July 19, 2021, the sample was confirmed positive for marijuana.




                                                                                                                     Page 2 of 3
            Case 3:04-cr-00523-JAJ-SBJ Document 227 Filed 08/02/21 Page 3 of 3
 U.S. v. Anthony Edward Sullivan (3:04-cr-00523)   Request for Summons & Modification of the Conditions or Term of Supervision

                                                         I declare under penalty of perjury that the foregoing is true and correct.


                                                          Executed on:    August 2, 2021


                                                                    by:
                                                                          Jacob J.E. Baska
                                                                          U.S. Probation Officer



The United States Attorney’s Office:

  ☐     Does not object to the proposed action.


  ☐     Objects but does not request a formal hearing                      Andrea L. Glasgow
        be set.                                                                    Assistant United States Attorney


  ☐     Objects and will petition the Court requesting
        that a formal hearing be set.                                                          Signature
USPO is already requesting a hearing. USAO is seeking additional modification to include GPS
location monitoring.

THE COURT ORDERS:

  ☐     No action.
                                                                           _______________________________________
                                                                                   Signature of Judicial Officer
  ☐     The issuance of a summons so a hearing can be

        held on _______________________________                           _______________________________________
                                                                                           Date
        at __________________________.


   ☐    Other: _________________________________




                                                                                                                        Page 3 of 3
